Citation Nr: 0203213	
Decision Date: 04/09/02    Archive Date: 04/18/02

DOCKET NO.  01-06 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel






INTRODUCTION

The veteran had active military service from September 1950 
to June 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which increased the evaluation for PTSD to 30 
percent.  The veteran subsequently perfected this appeal.  

An October 2001 statement made on behalf of the veteran's 
claim could be construed as a claim of service connection for 
dementia as secondary to the veteran's service-connected 
PTSD.  This matter is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1. The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's appeal.

2. The veteran complains of nightmares, flashbacks, insomnia, 
irritability, and a preoccupation with the Korean War.  
Resolving all doubt in the veteran's favor, his PTSD is 
productive of an inability to understand complex commands, 
memory impairment, poor judgment, impaired abstract 
thinking, disturbances of motivation and mood, and 
difficulty establishing and maintaining effective social 
relationships. 

3. The veteran's PTSD is not manifested by suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and the inability 
to establish and maintain effective relationships.  


CONCLUSION OF LAW

The schedular criteria for a 50 percent evaluation for PTSD 
are met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified in the August 2000 
rating decision, the October 2000 statement of the case 
(SOC), the supplemental statement of the case (SSOC) issued 
November 2, 2001 and the SSOC issued November 16, 2001, of 
the evidence necessary to warrant an increased evaluation for 
PTSD.  The Board concludes that the discussions in the rating 
decision, the SOC, and the SSOC's, adequately informed the 
veteran of the evidence needed to substantiate his claim and 
complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  VA 
treatment records from approximately June 1999 to August 2001 
have been associated with the claims folder.  The veteran has 
not identified additional records pertinent to his claim.  
Further, in connection with his claim for increase, the 
veteran was provided VA examinations in December 1999 and 
February 2001.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
1991).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2001), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Pursuant to VA's Rating Schedule, VA ascertained the severity 
of the veteran's PTSD pursuant to Diagnostic Code 9411 and 
assigned a 30 percent evaluation.  Under this provision, a 30 
percent evaluation is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).  

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Factual Background

The veteran was originally granted service connection for 
PTSD in April 1999 and assigned a 10 percent evaluation, 
effective July 11, 1998.  The veteran requested to reopen his 
claim in September 1999 and in August 2000, the evaluation 
was increased to 30 percent, effective June 18, 1999.  The 
Board notes that the veteran is considered incompetent for VA 
purposes effective September 16, 1998.  The veteran's spouse 
is the representative payee and custodian.  

By way of history, the veteran underwent an initial VA PTSD 
examination (QTC Medical Services) in September 1998.  He 
reported serving in Korea for approximately 21 months, being 
in combat situations and seeing things no one should be 
exposed to.  The veteran has suffered approximately 4 to 5 
strokes.  There are things he has forgotten because of the 
strokes but he cannot forget the war.  Axis I diagnosis was 
PTSD, chronic; and major depression, mild to moderate, 
recurrent.  Global Assessment of Functioning (GAF) was 
estimated at 50.  

VA treatment records indicate the veteran was seen in the 
psychiatric clinic in June, August, October and November 
1999.  Complaints included irritability and a preoccupation 
with the Korean war.  The veteran's history included service 
in Korea with exposure to various traumatic events.  He had 
been taking Prozac but was switched to Celexa, and Risperdal 
was added.  Various cognitive deficits were noted.  In August 
1999, the veteran's cognitive loss was related to his 
cerebrovascular accident (CVA).  Diagnosis was PTSD and 
vascular dementia.  Assigned GAF's ranged from 60 to 45.

The veteran underwent a VA examination in December 1999.  The 
veteran complained of nightmares, insomnia and problems 
getting along with people.  His wife reported that he does 
not sleep and that he tears up the bed.  He has no friends 
and talks of the war all the time.  He wakes up at night 
thinking people are in the house and goes looking for them.  
The veteran's wife was concerned because he took the guns, 
rifles and knives out and tried to sleep with them.  The 
veteran takes Celexa and Risperdal.  

On mental status examination, the veteran was noted to look a 
lot older than his stated age.  Hygiene was adequate.  Mood 
was depressed and affect was labile.  The veteran exhibited a 
moderate degree of anxiety but no psychosis was noted.  
Cognition showed a severe impairment of recent and remote 
memory and intact for immediate memory.  He was oriented to 
time, place and to person, and denied being homicidal or 
suicidal.  The examiner remarked that the veteran has PTSD 
but obviously has organic brain syndrome.  These conditions 
were obviously interfering with each other and the organicity 
has definitely made the PTSD worse.  

Axis I diagnosis was PTSD and organic brain syndrome.  
Regarding the appropriate GAF, the examiner stated the 
following:

His current GAF score from PTSD alone is 
70, if included with organic brain 
syndrome his overall GAF score would be 
close to 40.  It is really difficult to 
determine how much of a problem he was 
having from PTSD alone versus from 
organicity.  For example, hearing voices 
and looking for their source could be 
both from PTSD and organicity but the 
above GAF score percentage is a rough 
estimate.

The veteran was seen in the psychiatric clinic in June and 
August 2000.  The veteran's wife reported continued PTSD 
symptoms such as nightmares, avoidance of crowds, isolation, 
nervousness, irritability and hypervigilance.  GAF was 
estimated at 40 and 39, respectively.

In November 2000, the veteran was seen in the psychiatric 
clinic.  The examiner, a VA nurse practitioner (M. McLendon), 
completed VA Form 21-2680, examination for housebound status 
or permanent need for regular aid and attendance.  The 
veteran was unable to perform activities of daily living and 
was unable to follow simple directions.  The examiner noted 
the veteran had a long history of PTSD symptoms since 
returning from the military- hypervigilant, nightmares, self-
isolation, does not tolerate crowds, anxious and impatient, 
poor impulse control, and verbally abusive to family.  The 
examiner further opined that PTSD was complicated by the 
onset of dementia.  Prolonged PTSD was noted as the primary 
diagnosis.

In February 2001, the veteran underwent another VA 
examination.  A purpose of the examination was to provide an 
opinion regarding whether the veteran's need for aid and 
attendance is due to residuals of stroke with dementia or to 
his PTSD.  

According to the veteran's wife, the veteran has a long 
history of problems since being discharged from the Army such 
as intrusive memories, disturbing dreams, flashbacks, sleep 
problems, irritability, trouble concentrating and an 
increased startle response.  The veteran answered negatively 
to all questions regarding PTSD and depression.  However, it 
was noted that the veteran's cognitive state had declined to 
the extent he was unable to answer the questions reliably.  
The veteran currently takes Celexa.  

On mental status examination, the veteran was alert and 
casually dressed with poor hygiene and grooming.  He had good 
eye contact with a blank expression on his face.  There was 
psychomotor retardation without tremor.  Speech was not 
spontaneous and when he did speak it was of low volume.  
Affect was restricted.  Mood was described as "I am fine."  
Thought content was negative for suicidal or homicidal 
ideation or delusions.  Thought process was slow and without 
flight of ideas, loosening of associations or tangentiality.  
Thought process was difficult to assess secondary to the 
veteran's lack of verbal output.  Insight and judgment were 
poor.  

On mini mental status examination, the veteran scored 6/30.  
He thought he was in a different city.  He was able to name 2 
objects and to read and follow instructions.  He exhibited 
apraxia and severe disturbance in executive functioning.  

Axis I diagnosis was dementia, not otherwise specified, and 
PTSD.  Axis IV diagnosis was chronic mental illness and 
inability to care for self, secondary to dementia.  GAF was 
estimated at 10.  The examiner noted that PTSD was the result 
of military experience but that the dementia was not.  It was 
noted that the dementia could be related to hypertension and 
CVA or could be an Alzheimer's type.  The veteran's prognosis 
was poor.

The most significant disability apparent to the examiner was 
the veteran's severe dementia.  PTSD symptoms were not 
apparent in the examination.  The examiner went on to say 
"[t]his is not because he does not have a posttraumatic 
stress disorder.  It is because it is impossible to diagnose 
posttraumatic stress disorder in a patient such as [the 
veteran] who has severe dementia."  The examiner felt that 
the veteran's PTSD was complicated by dementia but that his 
need for aid and attendance was clearly due to dementia.  The 
examiner noted the veteran felt he was in the Korean war up 
until 2-3 years ago.  The severe level of the veteran's 
dementia prevented the examiner from separating the PTSD and 
dementia into separate areas at this time.

The veteran was seen in the psychiatric clinic in March and 
June 2001.  GAF was estimated at 40 on both occasions.  It 
was noted the veteran was unable to perform activities of 
daily living and was dependent on 24 hour a day care by his 
wife.  He remains on Celexa.

An October 2001 statement by M. McLendon, MSN, ARNP-C, APRN-
BC, CCHP, indicates that she has cared for the veteran in the 
mental health clinic over the past year.  Based on his 
history, the veteran self-medicated with alcohol to cover his 
PTSD symptomatology which included self-isolation, poor 
impulse control, crowd avoidance, poor social integration, 
obsessing over the war, and employment difficulties from poor 
interpersonal relationships and dealings with others.  

According to Ms. McLendon, the veteran's original symptoms 
were PTSD but with time, dementia surfaced.  She further 
remarked that, "[e]ven though it cannot be determined the 
exact degree of disability PTSD alone has caused due to the 
veteran's mental condition and the surfacing of dementia, it 
is my professional opinion that it is as likely as not that 
PTSD contributed to the veteran's dementia."

Analysis

The veteran's service-connected PTSD is currently evaluated 
as 30 percent disabling.  The veteran's representative 
contends that the 30 percent evaluation does not adequately 
reflect the severity of veteran's PTSD.  The representative 
argues that the VA examiners were unable to separate the 
veteran's PTSD from his dementia and the conditions have been 
linked by the veteran's social worker.  The representative 
further argues that applying the doctrine of reasonable 
doubt, a 100 percent evaluation should be granted.

Based on the medical evidence of record, the veteran has 
dementia and PTSD.  His current status is such that he is 
unable to care for himself and requires aid and attendance.  
In order to warrant an increased evaluation, however, a 
sufficient increase in the level of impairment related PTSD 
must be identified.  

In evaluating the veteran's disability, the Board is mindful 
that when it is not possible to separate the effects of the 
service-connected condition from a non-service connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt be resolved in the veteran's favor, dictates that such 
signs and symptoms be attributed to the service-connected 
condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  
In Mittleider, the veteran had been diagnosed with PTSD and 
various personality disorders and there was no medical 
evidence in the record separating the effects of the service-
connected disability from the non-service-connected 
disorders.  Id. at 182.

The extent to which the veteran suffers from PTSD versus 
dementia has been addressed by various medical professionals.  
On review of the record, the medical opinions indicate that 
it is difficult to separate the veteran's symptomatology and 
on examination in February 2001, the veteran's dementia was 
so severe that PTSD symptoms were not apparent and the 
examiner could not separate the PTSD and dementia into 
separate areas.  Notwithstanding, the Board finds this case 
distinguishable from Mittleider in that there is medical 
evidence of record that the veteran's dementia is his most 
significant disability and that his need for aid and 
attendance is related to the dementia.  

In evaluating the veteran's disability related to his 
service-connected PTSD, it is necessary to focus on the 
symptoms related to this disability.  A preponderance of the 
evidence indicates that the veteran's more severe disability 
is dementia and that all of his current symptoms cannot be 
attributed solely to his PTSD.  As discussed, the veteran's 
need for aid and attendance has been related to his dementia.  
Therefore, his inability to care for himself (inability to 
perform activities of daily living) will not be considered in 
applying the rating criteria.

The Board finds the December 1999 examination highly 
probative regarding the veteran's disability as related to 
his service-connected PTSD.  The examiner noted that the 
veteran had organic (dementia) and functional (PTSD) 
disability and that "organicity has definitely made his PTSD 
worse".  Nevertheless, the examiner estimated the veteran's 
GAF resulting from his PTSD as 70 (indicative of mild 
symptoms) and that his overall GAF was 40 (indicative of 
major impairment in several areas).  Complaints at that time 
included nightmares, insomnia, and difficulty getting along 
with people.  The veteran's wife further reported symptoms of 
hypervigilance such as waking during the night and looking 
for people, and sleeping with weapons.  Mood was depressed, 
affect was labile and the veteran exhibited a moderate degree 
of anxiety.  Cognition showed severe impairment for recent 
and remote memory and intact for immediate memory.  He was 
oriented to time, place and to person and denied being 
homicidal or suicidal.  

The more recent VA examination report also noted that the 
dementia complicated the PTSD and that it was difficult to 
separate out the symptoms due to PTSD.  However, it was clear 
that the dementia represented the more consequential problem 
and resulted in his need for aid and attendance.  The veteran 
did not actually manifest PTSD symptoms, which were masked by 
the dementia.  As the examiner indicated, "it is impossible 
to diagnose post-traumatic stress disorder in a patient...who 
has severe dementia".  

Considering all medical evidence, it is clear that the 
veteran's PTSD has been complicated by the onset of dementia 
and has increased in severity.  Therefore, resolving all 
doubt in the veteran's favor, it is the Board's opinion that 
his PTSD symptoms approximate the criteria for a 50 percent 
rating.  See 38 U.S.C.A. § 5107(b) (West Supp. 2001); 
38 C.F.R. § 3.102 (2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  The medical evidence establishes that the veteran 
suffers from social and occupational impairment due to 
problems understanding complex commands, memory impairment, 
poor judgment, impaired abstract thinking and disturbances of 
motivation and mood.  Further, it is well established that 
the veteran has difficulty in establishing and maintaining 
social relationships. 

In considering the applicable rating criteria, the Board does 
not find PTSD symptomatology consistent with a 70 percent 
evaluation.  The veteran exhibits neglect of personal hygiene 
and an inability to establish and maintain effective 
relationships, but he has severe dementia that precludes 
recognition of those symptoms as due to PTSD.  The veteran 
does not exhibit suicidal ideation or obsessional rituals.  
He does not manifest near continuous panic or depression, but 
rather, his inability to function is related to his dementia.  
There is a history of impaired impulse control but no 
objective findings on recent examination.  Overall, the Board 
finds that the veteran's symptomatology does not more closely 
approximate a 70 or 100 percent evaluation and therefore, an 
evaluation in excess of 50 percent is not warranted.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2001).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
PTSD or that it results in marked interference in his 
employment.  The case does not present such an unusual 
disability picture so as to render impractical application of 
regular schedular standards.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 6-96 (1996).



ORDER

Entitlement to a 50 percent evaluation for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

